DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed February 24, 2021 is acknowledged. Claims 1, 10-12 and 15 have been amended. Non-elected Invention and/or Species, Claims 3-8, 13 and 16-22 have been withdrawn from consideration. Claims 1-22 are pending.
Action on merits of the elected Invention and Species, claims 1-2, 9-12 and 14-15 follows.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 07 and 25, 2021 were filed after the mailing date of the Office Action on November 24, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, the Patent Application No. 16/412,978, at the time of this Office Action, (May 11, 2021) have not been published. 
Applicant must provide a full copy of the Applicant for consideration and/or record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claim 12 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “the IC package of claim 1, the second plurality of contact structures are configured to connect with corresponding contact structures on a second IC package via the metal traces in the connective structure that is external to the PCB” in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Note that, in claim 1, the “second plurality of contact structures” are configured to connect the IC package to “the particular other device” via a connective structure. 
Thus, the term “a second IC package” is something other than or in addition to “the particular other device”.
Therefore, claim 12 contains new matters.
Applicant must cancel the new matter in response to the Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 9-12 and 14-15  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
Amended claim 1, recites: An integrated circuit (IC) package comprising: … the first plurality of contact structures providing a first electrical coupling of the IC package to a particular other device via metal traces in a printed circuit board (PCB), wherein the PCB comprises a first plurality of layers of metal traces for routing first signals between the IC package and the particular other device;
The “IC package” in the preamble is a general term collectively comprises every elements in the claim. The “IC package” does not particularly claim a specific element in the claim. Or another word, the “IC package” is an undefinable limitation.
The limitation “the first plurality of contact structures providing a first electrical coupling of the IC package to a particular other device via metal traces in a printed circuit board (PCB), wherein the PCB comprises a first plurality of layers of metal traces for routing first signals between the IC package and the particular other device” is indefinite because, “the IC package” does not associate with any element of the claim.
Which one of the element is directed to the “IC package”?

Every recitation “IC package” in claim 1 and dependent claims are indefinite.
The only “IC” can be defined in the claims is “IC chip”.
Therefore, for the purpose of examination on merits, the claimed “IC package” (other than the preamble) is determined as “IC chip”. 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by FJELSTAD et al. (US. Pub. No. 2003/0222282).
With respect to claim 1, As best understood by Examiner, FJELSTAD teaches an integrated circuit (IC) package as claimed, including: 
a package substrate (219) configured to have a first surface (lower) and a second surface (upper) being opposite to the first surface; 
an IC chip (201A) that is interconnected with the package substrate (219); 
a first plurality of contact structures (221) disposed on the first surface (lower) of the package substrate (219), the first plurality of contact structures (221) providing a first electrical coupling of the IC package (201A) to a particular other device (201B) via metal traces (224) in a printed circuit board (PCB, 205), wherein the PCB (205) comprises a first plurality of layers of metal traces (224) for routing first signals between the IC package (201A) and the particular other device (201B); 
a second plurality of contact structures (207A) disposed on the second surface (upper) of the package substrate (219), the second plurality of contact structures (207A) providing a second electrical coupling of the IC package (201A) to the particular other device (201B) via metal traces (297) in a connective structure (203) that is independent of the PCB (205), the second electrical coupling of the IC package (201A) to the particular other device (201B) via the metal package (201A) to the particular other device (201B) being provided via the metal traces (224) in the PCB, wherein the connective structure (203) comprises a second plurality of layers of metal traces (297) for routing second signals between the IC package (21A) and the particular other device (201B). (See FIGs. 3, 5). 
With respect to claim 2, the second plurality of contact structures (207A) of FJELSTAD is disposed on the second surface (upper) in a form of a two-dimensional array of contact structures.  
With respect to claim 9, the IC chip (201A) of FJELSTAD is disposed on the second surface (upper), and the second plurality of contact structures (207A) is disposed on the second surface in a peripheral area between the IC chip (201A) and an edge of the package substrate (219). 
With respect to claim 10, As best understood by Examiner, the second plurality of contact structures (207A) of FJELSTAD are configured to connect with corresponding contact structures (207B) disposed on an IC package of the particular device (201B) via the connective structure (203) that is external to the PCB (205).  

With respect to claim 11, As best understood by Examiner, the second plurality of contact structures (207A) of FJELSTAD are configured to connect with the corresponding contact structures (207B) on the IC package of the particular device (201B) via the metal traces (297) that are disposed in the connective structure (203) that is external to the PCB. 


With respect to claim 14, the first plurality of contact structures (221) of FJELSTAD is configured to input/output signals of first speeds; and 
the second plurality of contact structures (207A) is configured to input/output signals of second speeds that are higher than the first speeds.   

With respect to claim 15, the second plurality of contact structures (207A) of FJELSTAD is configured to couple a second plurality of I/O pads (209) on the IC chip (201A) to the particular other device (201B) via the connective structure (203) that causes less signal attenuation than the PCB (205).

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. 112(a)
Applicant argues that “a second IC package” has support in the specification, thus not a new matter. 
However, as shown in FIGs. 4A-B, there are two IC chips, 430A and 430B. 
In claim 1, there are “an IC chip” and “a particular other device”; and in claim 12, there is another chip identified as “a second IC package”.


Rejection under 35 U.S.C. 112(a)
With respect to claim 1 Applicant argues: 
Applicant respectfully submits, however, that a mere showing of a direct-connect cable that extends in an elevated fashion above the printed circuit board in Fjelstad cannot be reasonably interpreted as disclosing or rendering obvious a second electrical coupling of an IC package to a particular other device via metal traces in a connective structure [that comprises a second plurality of layers of metal traces for routing second signals between the IC package and the particular other device] that is independent of a PCB [that comprises a first plurality of layers of metal traces for routing first signals between the IC package and the particular other device], in the manner now recited in claim 1. (Emphasis added).

However, first and foremost, being formed on the package substrate 219 and away from the PCB 205, the “connective structure 203” of FJELSTAD is clearly independent of PCB. 
Regarding the new limitation “wherein the connective structure comprises a second plurality of layers of metal traces for routing signals”, the “connective structure 203” of FJELSTAD is also described as, ¶ [0037]: “… Although a single plane of conductors is illustrated in FIGs. 5A and 5B, multiple planes of conductors may be formed within the cables 203 and 310, with each plane being separated from neighboring planes by an insulating layer and, optional, a shielding layer”.
Clearly, the connective structure of FJELSTAD comprises “a plurality of layers of metals traces for routing signals”.
The limitations of claims are clearly met.
Applicant does not separately arguing the independent claims 2, 9-12 and 14-15.
The rejection of all claims are therefore, maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH D MAI/Primary Examiner, Art Unit 2829